Williams, J.
(dissenting)—I am unable to concur in the majority opinion because, as I view it, there was no evidence before the trial court to support the finding that the *414attorney rendered legal services in the divorce action as late as May 1972. (Finding of fact No. 4.) The file in the divorce action was never admitted into evidence and the criteria for taking judicial notice of it were not present. Swak v. Department of Labor & Indus., 40 Wn.2d 51, 240 P.2d 560 (1952). The trial court certified the statement of facts containing "all material facts, matters and proceedings" to August 12, 1975, and a supplemental statement of facts to August 26, 1975. The only references to King County Court file No. D 11385 in either statement of facts are to a pretrial affidavit and the decree of divorce entered on February 20, 1970. There is absolutely nothing to prove that legal services were rendered to Mrs. Day at any time subsequent to the entry of that decree.
It is true that Mrs. Day, who appeared pro se, did not object to the mention of the pretrial affidavit and the decree, but that does not mean that she agreed to the admission into evidence of the entire file. State v. Jones, 70 Wn.2d 591, 424 P.2d 665 (1967) and State v. Kreck, 86 Wn.2d 112, 542 P.2d 782, rev'g 12 Wn. App. 748, 532 P.2d 285 (1975), cited by the majority, do not support the proposition that when the largely irrelevant affidavit and the portion of the decree allowing attorney's fees were referred to without objection, the entire collection of papers became available for the court to use to support its findings. The divorce file was never admitted into evidence and was never properly before the court.
The basic error in the majority's opinion is that finding of fact No. 4 must be accepted as a verity because Mrs. Day "did not certify to this court any part of the superior court divorce case file referred to in finding of fact No. 4." No provision in the rules permits her to do so. As seen, the trial court has certified all of the "material facts, matters and proceedings" which were before it to this court and can do no more.
For the reasons stated above, I believe the majority is correct in declining to consider the copy of an "Order Correcting Clerical Errors in Decree of Divorce." However, *415assuming, as does the majority, that the order exists, I would observe that the corrections of the street address of the family home awarded to Mrs. Day were of no conceivable service to her because all parties knew where it was and the legal description of it is given in the decree. The correction of the legal description of an unimproved lot awarded to the husband is likewise of no conceivable benefit or importance to Mrs. Day. In addition, there is no evidence that Mrs. Day either approved of or wanted the correction order.
I would reverse.
Petition for rehearing denied August 8, 1977.
Review denied by Supreme Court March 3, 1978.